

	

		III

		109th CONGRESS

		2d Session

		S. CON. RES. 84

		IN THE SENATE OF THE UNITED STATES

		

			March 28, 2006

			Mr. Kyl (for himself,

			 Mr. Baucus, and Mr. Lott) submitted the following concurrent

			 resolution; which was referred to the Committee on Finance

		

		CONCURRENT RESOLUTION

		Expressing the sense of Congress regarding

		  a free trade agreement between the United States and Taiwan.

	

	

		Whereas for more than 50 years a close relationship has

			 existed between the United States and Taiwan, which has been of enormous

			 economic, cultural, and strategic advantage to both countries;

		Whereas on November 16, 2005, President Bush noted the

			 strong ties between the United States and Taiwan, saying Taiwan is a

			 free and democratic Chinese society, and that economic reforms

			 have made it one of the world’s most important trading

			 partners;

		Whereas on January 1, 2002, Taiwan was officially admitted

			 into the World Trade Organization under the name of the Separate Customs

			 Territory of Taiwan, Penghu, Kinmen and Matsu (TPKM), and this

			 accession has reduced Taiwanese tariffs and has increased market access to

			 foreign investment;

		Whereas on August 6, 2002, the President signed into law

			 the Trade Act of 2002, which by request, was extended until June 30, 2007,

			 providing for an expedited procedure for congressional consideration of

			 international trade agreements;

		Whereas a 2002 report issued by the United States

			 International Trade Commission found some sectors of the United States economy,

			 such as exports of motor vehicles, rice, and fish would increase significantly,

			 and other food exports to Taiwan would increase by more than 100 percent, if

			 the United States entered into a free trade agreement with Taiwan;

		Whereas the United States is Taiwan's third largest

			 trading partner, and Taiwan is the eighth largest trading partner of the United

			 States;

		Whereas Taiwan is the sixth largest market for United

			 States agricultural products, while in terms of per capita consumption, Taiwan

			 is the world’s second largest consumer, the third largest buyer of United

			 States beef and corn, the fifth largest buyer of United States soybeans, and

			 the eighth largest buyer of United States wheat;

		Whereas Taiwan has become the world's largest producer of

			 information technology hardware, and ranks first in the production of notebook

			 computers, monitors, motherboards, and scanners;

		Whereas the United States is an important supplier of

			 electrical machinery and appliances, transport equipment, scientific

			 instruments, and chemical products to Taiwan;

		Whereas Taiwan purchases nearly the same amount of goods

			 and services from the United States as all the countries with respect to which

			 the United States is currently negotiating free trade agreements; and

		Whereas the United States and Taiwan have already signed

			 more than 140 bilateral agreements: Now, therefore, be it

		

	

		That it is the sense of the Congress

			 that the United States should increase trade opportunities with Taiwan by

			 launching negotiations to enter into a free trade agreement with Taiwan.

		

